Citation Nr: 0605085	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-37 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to 
include as due to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

As noted in the Board's December 2004 remand, the veteran, at 
a May 2004 hearing before the Board, raised the issue of 
vision problems as due to his service-connected diabetes 
mellitus.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's hypertension is aggravated by his service-
connected diabetes mellitus.


CONCLUSION OF LAW

The severity of the veteran's hypertension is the result of 
or proximately due to the veteran's service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2005).  Service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by a 
service-connected disability or (b) aggravated by a service-
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 
488 (1995) (en banc).

The medical evidence shows a current diagnosis of 
hypertension, and although there is competent evidence 
indicating service-connected diabetes mellitus did not cause 
the veteran's hypertension, there is also competent evidence 
establishing diabetes mellitus has aggravated the veteran's 
hypertension.  Specifically, the August 2005 VA examiner 
rendered the opinion that the veteran's hypertension was most 
likely aggravated by diabetes mellitus.  The examiner 
explained that diabetes affects other body systems, and these 
systemic changes are known to aggravate hypertension.  As 
this opinion is the only competent medical evidence of record 
addressing the issue of secondary service connection by 
aggravation, the evidence is in favor of the claim, and 
service connection is warranted for that part of the 
veteran's hypertension that has permanently worsened due to 
his service-connected diabetes mellitus.

The granting of the claim obviates the need for further 
development pursuant to VA's duty to notify and assist.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  



ORDER

Entitlement to service connection for aggravation of the 
veteran's hypertension due to service-connected diabetes 
mellitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


